Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: 1. Form S-1 (File Nos. 333-309242-161374479, 333-207144-151125588, 333-204132-15858701, 333-179517-12976479, and 333-179517-12610583); 2. Form S-1/A (File Nos. 333-204132-15880142); 3. Form SB-2 (File Nos. 333-139417-07798666, 333-139417-07596705, and 333-139417-061281180); 4. Form S-3 (File Nos. 333-160568-09957502 and 333-160568-09944086); 5. Form S-8 (File Nos. 333-196797-14922652, 333-189683-13940607, 333-182402-12932310, 333-168138-10955374, 333-164560-10552094, 333-143373-07887708, and 333-141576-07718413). of our report dated March 30, 2016, with respect to the consolidated financial statements of ULURU Inc. included in this Annual Report on Form 10-K of ULURU Inc. for the year ended December 31, 2015. /s/ Lane Gorman Trubitt, LLC Lane Gorman Trubitt, LLC Dallas, Texas April 17, 2017
